Citation Nr: 1010259	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his brother

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That decision denied service connection for 
degenerative joint disease of the lumbar spine, but granted 
service connection for traumatic arthritis of the left knee 
and assigned a 10 percent disability evaluation effective 
from January 13, 2005.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on September 1, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
right knee disorder; however, during the pendency of the 
appeal, the RO granted that benefit in a January 2007 rating 
decision.  Accordingly, the issue of entitlement to service 
connection for a right knee disorder no longer remains in 
appellate status, and no further consideration is required.

The Board further observes that the Veteran testified at his 
September 2009 hearing that he is unable to work.  It is 
unclear as to whether he intended to file a claim for 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, that matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination 
and to obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran contends that he currently has a 
back disorder that is related to an injury in service.  His 
service treatment records do indicate that he injured his 
back and was seen for chronic back pain on several occasions.  
X-rays of the lumbosacral spine were negative in February 
1968, but there was a slight narrowing of the L5-S1 
interspace.  A June 2006 VA examiner opined that it was less 
likely than not that the Veteran's current back disorder 
caused by or a result of a lumbar strain in service.  He 
explained that the Veteran was treated for a lumbar strain 
with muscle spasms in service several times and that a lumbar 
strain usually involves the paraspinal muscles and not the 
joints.  On the other hand, he indicated that the Veteran now 
has degenerative joint disease of the lumbar spine, which 
involves the joints and not necessarily the muscles of the 
spine.  However, the June 2006 VA examiner did not discuss 
the slight narrowing of the L5-S1 interspace found on the 
February 1968 x-ray.  As such, it is unclear as to whether 
that finding was considered in the rationale for the opinion.  
Therefore, the Board finds that a clarifying opinion is 
necessary to determine the nature and etiology of any and all 
back disorders that may be present.

In addition, the Veteran was afforded VA examinations in May 
2005 and December 2006 in connection with his claim for a 
left knee disorder.  However, he testified at his September 
2009 hearing that his disorder had worsened since his last 
examination.  The Board notes that it has been over three 
years since his last examination, and he has had ongoing 
treatment for his left knee.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected left knee 
disability.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the Veteran's 
claims folder to the June 2006 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any back disorder 
that may be present.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service 
treatment records, and to identify all 
current back disorders.  For each back 
disorder identified, the examiner should 
comment as to whether it is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to service.  In so 
doing, the examiner should discuss the 
February 1968 x-ray finding of slight 
narrowing of the L5-S1 interspace.

(The term "at least as likely as not" 
does not mean  within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected traumatic arthritis of the 
left knee. Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected left knee disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include providing the range 
of motion in degrees.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




